Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-62693-BLOOM/Valle

   ABS-CBN CORPORATION, et al.,

                  Plaintiffs,

   v.

   ABSCBNPINOY.COM, et al.,

                  Defendants.
                                                  /

               FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION

         THIS CAUSE is before the Court upon Plaintiffs’ Motion for Entry of Final Default

  Judgment Against Defendants, ECF No. [30] (“Motion”), filed on January 24, 2020. For the

  reasons given in the Court’s Order on the Motion, ECF No. [31], the Court enters a FINAL

  JUDGMENT, pursuant to Federal Rule of Civil Procedure 58, in favor of Plaintiffs, ABS-CBN

  Corporation, ABS-CBN Film Productions, Inc., d/b/a Star Cinema, and ABS-CBN International

  (collectively, “Plaintiffs”), and against Defendants, the Individuals, Partnerships, and

  Unincorporated Associations identified on Schedule “A” hereto (collectively, “Defendants”) on

  all Counts of the Complaint as follows:

         (1)     Permanent Injunctive Relief: Defendants and their officers, directors, employees,

         agents, subsidiaries, distributors, and all persons acting in concert and participation with

         Defendants are hereby permanently restrained and enjoined from:

                 a.      advertising, promoting, performing, copying, broadcasting, and/or

                         distributing any of Plaintiffs’ content or copyrighted works, including but

                         not limited to those works identified in Paragraph 26 of the Complaint, ECF
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 2 of 12
                                                        Case No. 19-cv-62693-BLOOM/Valle


                   No. [1], Schedule D thereto, and in Exhibits 2 and 3 thereto, ECF Nos. [1-

                   3] and [1-4] (“Copyrighted Works”);

             b.    advertising, promoting, offering, using, or causing to be advertised,

                   promoted, or offered, services using Plaintiffs’ registered or common law

                   trademarks identified in Paragraphs 14 and 18 of the Complaint and in

                   Schedules “B” and “C” attached thereto (“ABS-CBN Marks”);

             c.    using the ABS-CBN Marks in connection with any unauthorized services

                   or performances of Plaintiffs’ copyrighted works;

             d.    using any logo, and/or layout which may be calculated to falsely advertise

                   the services or content of Defendants offered for distribution or distributed

                   via the Internet websites operating under their domain names identified on

                   Schedule “A” hereto (“Seller IDs and Subject Domain Names”) and/or any

                   other website or business as being sponsored by, authorized by, endorsed

                   by, or in any way associated with Plaintiffs;

             e.    falsely representing themselves as being connected with Plaintiffs, through

                   sponsorship or association;

             f.    engaging in any act which is likely to falsely cause members of the trade

                   and/or of the public to believe any content or services of Defendants offered

                   for distribution or distributed via the Subject Domain Names and/or any

                   other website or business are in any way endorsed by, approved by, and/or

                   associated with Plaintiffs;

             g.    using any reproduction, counterfeit, copy, or colorable imitation of the

                   ABS-CBN Marks in connection with the publicity, promotion, sale, or




                                             2
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 3 of 12
                                                          Case No. 19-cv-62693-BLOOM/Valle


                     advertising of any services or content distributed by Defendants via the

                     Subject Domain Names and/or any website or business;

              h.     affixing, applying, annexing or using in connection with the distribution of

                     any content or services, a false description or representation, including

                     words or other symbols tending to falsely describe or represent the content

                     or services offered for distribution or distributed by Defendants via the

                     Subject Domain Names and/or any other website or business as being those

                     of Plaintiffs or in any way endorsed by Plaintiffs;

              i.     otherwise unfairly competing with Plaintiffs;

              j.     using the ABS-CBN Marks, or any confusingly similar trademarks, within

                     domain name extensions, metatags, or other markers within website source

                     code, from use on any webpage (including as the title of any web page),

                     from any advertising links to other websites, from search engines’ databases

                     or cache memory, and from any other form of use of such terms which is

                     visible to a computer user or serves to direct computer searches to websites,

                     Internet based website businesses registered by, owned, or operated by

                     Defendants, including the Internet websites operating under all of the

                     Subject Domain Names; and

              k.     effecting assignments or transfers, forming new entities or associations or

                     utilizing any other device for the purpose of circumventing or otherwise

                     avoiding the prohibitions set forth above.

       (2)    Additional Equitable Relief: In order to give practical effect to the Permanent

       Injunction:




                                               3
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 4 of 12
                                                            Case No. 19-cv-62693-BLOOM/Valle


              a.     upon Plaintiffs’ request, the Subject Domain Names are hereby ordered to

                     be immediately transferred by Defendants, their assignees and/or successors

                     in interest or title, and the Registrars to Plaintiffs’ control. To the extent the

                     current Registrars do not facilitate the transfer of the domain names to

                     Plaintiffs’ control within five (5) days of receipt of this judgment, the

                     Registries shall, within thirty (30) days, change the Registrar of Record for

                     the Subject Domain Names to a Registrar of Plaintiffs’ choosing, and that

                     Registrar shall transfer the Subject Domain Names to Plaintiffs;

              b.     upon Plaintiffs’ request, the top-level domain (TLD) Registry for each of

                     the Subject Domain Names, or its administrators, including backend

                     registry operators or administrators, within thirty (30) days of receipt of this

                     Order, shall place the Subject Domain Names on Registry Hold status for

                     the life of the current registration, thus removing them from the TLD zone

                     files maintained by the Registries which link the Subject Domain Names to

                     the IP addresses where the associated websites are hosted;

              c.     Defendants, their agent(s) or assign(s), shall assign all rights, title, and

                     interest, to their Subject Domain Name(s) to Plaintiffs and, if within five (5)

                     days of receipt of this Order Defendants fail to make such an assignment,

                     the Court shall order the act to be done by another person appointed by the

                     Court at Defendants’ expense, such as the Clerk of Court, pursuant to

                     Federal Rule of Civil Procedure 70(a);

       (3)    Statutory Damages pursuant to 15 U.S.C. § 1117(c): Plaintiffs are entitled to an

       award of statutory damages of $1,000,000.00 against each Defendant pursuant to 15 U.S.C.




                                                 4
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 5 of 12
                                                             Case No. 19-cv-62693-BLOOM/Valle


       § 1117(c), for which let execution issue. The awarded amount falls within the permissible

       statutory range under 15 U.S.C. § 1117(c).

       (4)     Statutory Damages pursuant to 15 U.S.C. § 1117(d): Plaintiffs are entitled to an

       award of statutory damages of $10,000.00 against Defendant Number 1 – abscbnpinoy.com

       pursuant to 15 U.S.C. § 1117(d), for which let execution issue. The awarded amount falls

       within the permissible statutory range under 15 U.S.C. § 1117(d).

       (5)     Statutory Damages pursuant to 15 U.S.C. § 1117(c): Plaintiffs are entitled to an

       award    of    statutory   damages     of       $30,000.00     against    Defendant   Number

       6 – hdfullpinoymovies.com        and     $30,000.00          against     Defendant    Number

       29 – sinepinoy.info, pursuant to 15 U.S.C. § 1117(c), for which let execution issue. The

       awarded amount falls within the permissible statutory range under 15 U.S.C. § 1117(c).

       (6)     All funds currently restrained by the financial institutions, advertising services,

       advertising networks, or advertising platforms, payment processors, banks, escrow

       services, or money transmitters, including but not limited to those identified on Schedule

       “B” hereto (“Advertising Services”), and their related companies and affiliates shall, within

       5 business days, transfer to Plaintiffs all funds in the Defendants financial accounts and/or

       sub accounts, including those associated with the Internet based websites operating under

       the Subject Domain Names identified on Schedule “B” hereto, including but not limited to

       all funds currently restrained pursuant to the temporary restraining order and the

       preliminary injunction in this action, in partial satisfaction of the monetary judgment

       entered herein against each Defendant. The financial institutions, advertising services,

       advertising networks, advertising platforms, payment processors, banks, escrow services,

       or money transmitters receiving notice of this Order, including but not limited to the




                                                   5
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 6 of 12
                                                               Case No. 19-cv-62693-BLOOM/Valle


         Advertising Services, shall provide to the Plaintiffs at the time the funds are released, a

         breakdown reflecting (i) the total funds restrained in this matter per Defendant; (ii) total

         chargebacks, refunds, and/or transaction reversals deducted from each Defendant’s funds

         restrained prior to the release; and (iii) total funds released per Defendant to the Plaintiffs.

         (7)    The Clerk of Court shall RELEASE the bond posted by Plaintiffs in the amount of

         $10,000.00.

         (8)    Interest from the date this action was filed shall accrue at the legal rate pursuant to

         28 U.S.C. § 1961.

         (9)    The Court retains jurisdiction to enforce this Final Default Judgment and Permanent

         Injunction.

         (10)   The Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on January 27, 2020.




                                                        __________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    6
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 7 of 12
                                                    Case No. 19-cv-62693-BLOOM/Valle

                              SCHEDULE “A”
              DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

                      Def. No.             Domain Name
                             1   abscbnpinoy.com
                             2   europixhd.com
                             3   fullasiantv.com
                             4   fulltagalogmovies.me
                             5   gmanetwork.su
                             5   pinoylambinganako.su
                             5   playbox.su
                             6   hdfullpinoymovies.com
                             7   hdreplay.su
                             7   pinoylambinganteleserye.su
                             8   iwanttv.su
                             8   pinoylambingantvhd.su
                             9   kidstva.co
                            10   lambinganpinoytambayantv.su
                            10   pinoytambayanlambingantv.su
                            10   pinoytvtambayanlambingan.su
                            10   tambayanatlambingan.su
                            11   lambingansutv.com
                            11   movierulz.stream
                            12   pinoylambinganteleserye.net
                            12   ofwpinoytvshows.su
                            12   pinoybaytv.su
                            12   pinoylambinganflix.su
                            12   pinoylambinganreplays.su
                            12   pinoytvhd.su
                            12   tambayanreplay.su
                            13   ofwshow.ru
                            14   pariwiki.ch
                            15   pinoyflixreplay.su
                            16   pinoyhdonline.su
                            17   pinoyhdreplay.ch
                            18   pinoymoviepedia.ru
                            19   pinoymovieshub.tv
                            20   pinoyreplaytv.su
                            21   pinoyteleseryes.su
                            22   pinoytoday.su


                                          7
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 8 of 12
                                                       Case No. 19-cv-62693-BLOOM/Valle


                      Def. No.              Domain Name
                            23   pinoytv.re
                            24   pinoytvchannelreplay.su
                            25   pinoytvrecap.su
                            26   pinoytvtime.su
                            27   politicsslashletters.live
                            28   siliptv.su
                            29   sinepinoy.info
                            30   thepariwiki.com
                            31   verystreamtv.com




                                            8
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 9 of 12
                                                             Case No. 19-cv-62693-BLOOM/Valle

                              SCHEDULE “B”
     DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME, ADVERTISING ACCOUNT
              INFORMATION, AND ASSOCIATED E-MAIL ADDRESSES

    Def.     Domain            Advertising             Account                  Registrant
    No.       Name           Service/Platform         Identifier              E-mail Address

      1 abscbnpinoy.com      N/A                N/A                   fiazrasool05@gmail.com

                                                                      6e29f11be8db4e629157e9c87e9
      2 Europixhd.com        N/A                N/A                   bc967.protect@whoisguard.com

                             Google Adsense,    ca-pub-          f44499b1ff774de48e53a9d09532
      3 fullasiantv.com      Google LLC         3821092466638318 9d94.protect@whoisguard.com
        fulltagalogmovies.   popads.net
      4 me                   Tomksoft S.A.      3538361               Not listed
        gmanetwork.su        Google
        (framed on           DoubleClick,
      5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com
        pinoylambinganak
        o.su                 Google
        (framed on           DoubleClick,
      5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com

      5 playbox.su           N/A                N/A                   waqarkhanmalghani@gmail.com
        hdfullpinoymovie
      6 s.com                N/A                N/A                   6842447@whoisprotection.biz
      7 hdreplay.su          N/A                N/A                   cashorika@gmail.com
        pinoylambingantel
      7 eserye.su            N/A                N/A                   cashorika@gmail.com
        iwanttv.su           Google
        (framed on           DoubleClick,       https://biggboss123
      8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com
        pinoylambingantv
        hd.su                Google
        (framed on           DoubleClick,       https://biggboss123
      8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com

                             Google Adsense,    ca-pub-
      9 kidstva.co           Google LLC         5302215400293420 admin@aliwan.info

        lambinganpinoyta     Google Adsense,    ca-pub-
     10 mbayantv.su          Google LLC         1593569282303938 paktvsite@gmail.com




                                                9
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 10 of 12
                                                            Case No. 19-cv-62693-BLOOM/Valle

    Def.     Domain           Advertising             Account                  Registrant
    No.       Name          Service/Platform         Identifier              E-mail Address

        pinoytambayanla     Google Adsense,    ca-pub-
     10 mbingantv.su        Google LLC         2154317906897324 paktvsite@gmail.com

        pinoytvtambayanl    Google Adsense,    ca-pub-
     10 ambingan.su         Google LLC         2154317906897324 paktvsite@gmail.com
        tambayanatlambin
     10 gan.su              N/A                N/A                   paktvsite@gmail.com
        lambingansutv.co
        m                   Google
        (framed on          DoubleClick,       https://biggboss123
     11 biggboss123.me)     Google LLC         .me/                  Not listed
                            popads.net
     11 movierulz.stream    Tomksoft S.A.      3603072               abuse@movierulz.stream

        ofwpinoytvshows.    Google Adsense,    ca-pub-
     12 su                  Google LLC         3388398459928305 javirock906@gmail.com

                            Google Adsense,    ca-pub-
     12 pinoybaytv.su       Google LLC         6052202555377760 javirock906@gmail.com



        pinoylambinganfli   Google Adsense,    ca-pub-          javirock906@gmail.com
     12 x.su                Google LLC         1256604383590629 pinoylambinganflix@gmail.com

        pinoylambingantel   Google Adsense,    ca-pub-
     12 eserye.net          Google LLC         1715847515243954 javirock906@gmail.com

                            Google Adsense,    ca-pub-
     12 pinoytvhd.su        Google LLC         7772575731834210 javirock906@gmail.com
        pinoylambinganre
     12 plays.su            N/A                N/A                   javirock906@gmail.com

     12 tambayanreplay.su N/A                  N/A                   javirock906@gmail.com

                            Google Adsense,    ca-pub-
     13 ofwshow.ru          Google LLC         2636869081690729 admin@aliwan.info
        pariwiki.ch         Google
        (framed on          DoubleClick,
     14 playbox.xyz)        Google LLC         http://playbox.xyz/   Not Listed




                                               10
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 11 of 12
                                                                Case No. 19-cv-62693-BLOOM/Valle

    Def.      Domain             Advertising             Account                    Registrant
    No.        Name            Service/Platform         Identifier                E-mail Address

                               Google Adsense,    ca-pub-
     15 pinoyflixreplay.su     Google LLC         8204335281985188 herpalasif@gmail.com

                          Google Adsense,         ca-pub-
     16 pinoyhdonline.su  Google LLC              2213578161009237 tahseenm57@gmail.com
     17 pinoyhdreplay.ch  N/A                     N/A              Not Listed
        pinoymoviepedia.r
     18 u                 N/A                     N/A                      Not Listed

        pinoymovieshub.t                                                   387a81858d@pinoymovieshub.t
     19 v                      N/A                N/A                      v.whoistrustee.com
                                                                           pinoyreplaytv.su@whoisprotects
     20 pinoyreplaytv.su       N/A                N/A                      ervice.net
                                                                           pinoyteleseryes.su@whoisprotec
     21 pinoyteleseryes.su     N/A                N/A                      tservice.net

                               Google Adsense,    ca-pub-
     22 pinoytoday.su          Google LLC         5707561695084980 malikhassan.qc@gmail.com

                               Google Adsense,    ca-pub-
     23 pinoytv.re             Google LLC         2393545343030923 Not Listed

        pinoytvchannelrep      Google Adsense,    ca-pub-
     24 lay.su                 Google LLC         8204335281985188 herpalasif41@gmail.com
                                                                           pinoytvrecap.su@whoisprotectse
     25 pinoytvrecap.su        N/A                N/A                      rvice.net

     26 pinoytvtime.su         N/A                N/A                      cuteqaisrani@gmail.com
                               mgid.com,
        politicsslashletters   MGID Inc.          politicsslashletters.l
     27 .live                  MGID UA            ive                      Not Listed

                               Google Adsense,    ca-pub-          siliptv.su@whoisprotectservice.n
     28 siliptv.su             Google LLC         1617990917998321 et

                               popads.net                                  3866317a204942648a1f2be9e29
     29 sinepinoy.info         Tomksoft S.A.      3453841                  8458f.protect@whoisguard.com

     30 thepariwiki.com        N/A                N/A                      aayanhaider8@gmail.com



                                                  11
Case 0:19-cv-62693-BB Document 32 Entered on FLSD Docket 01/28/2020 Page 12 of 12
                                                          Case No. 19-cv-62693-BLOOM/Valle

    Def.     Domain          Advertising            Account               Registrant
    No.       Name         Service/Platform        Identifier           E-mail Address
                           mgid.com,
                           MGID Inc.                             88cde2e1e5a94b199252f90a5f63
     31 verystreamtv.com   MGID UA            verystreamtv.com   1523.protect@whoisguard.com




                                              12
